       Case 4:20-cv-03183 Document 15 Filed on 02/05/21 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 G&G CLOSED CIRCUIT EVENTS, LLC, AS            §
 BROADCAST LICENSEE OF THE SEPTEMBER           §
 16, 2017 GENNADY GOLOVKIN V. SAUL             §
 ALVAREZ IBF WORLD MIDDLEWEIGHT                §
 CHAMPIONSHIP FIGHT PROGRAM,                   §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §     CIVIL ACTION H-20-3183
                                               §
 CIELO LATIN BAR, INC., INDIVIDUALLY,          §
 AND D/B/A CIELO LATIN BAR, AND D/B/A          §
 CIELO; DIEGO MANOBANDA,                       §
 INDIVIDUALLY, AND D/B/A CIELO LATIN           §
 BAR, AND D/B/A CIELO; AND MARIO               §
 VSEAN KIMBROUGH, INDIVIDUALLY, AND            §
 D/B/A CIELO LATIN BAR, AND D/B/A CIELO,       §
                                               §
      Defendants.                              §

                                             ORDER

        Pending before the court is plaintiff G&G Closed Circuit Events, LLC, as Broadcast

Licensee of the September 16, 2017 Gennady Golovkin v. Saul Alvarez IBF World Middleweight

Championship Fight Program’s (“G&G”) request for entry of default (Dkt. 11) and motion for

default judgment (Dkt. 12), and defendant Mario Vsean Kimbrough’s motion for extension of time

to answer (Dkt. 13). None of the parties have responded to any of the pending motions, but the

court is capable of resolving the motions without responses. After reviewing the request, motions,

and applicable law, the court is of the opinion that G&G’s request for entry of default and motion

for default judgment should be DENIED, but that Kimbrough’s motion for extension of time

should be GRANTED.
      Case 4:20-cv-03183 Document 15 Filed on 02/05/21 in TXSD Page 2 of 2




       While it is true that the defendants all failed to answer or otherwise respond to this suit

within the period prescribed by the federal rules, all three defendants now have an answer on file.

Therefore, in the interest of justice, the court will proceed with the case in the ordinary manner.

       The court makes the following rulings:

           •   G&G’s request for entry of default (Dkt. 11) is DENIED.

           •   G&G’s motion for default judgment (Dkt. 12) is DENIED.

           •   Kimbrough’s motion for extension of time to answer (Dkt. 13) is GRANTED, and
               the answer (Dkt. 14) filed by all three defendants is accepted.

       Signed at Houston, Texas on February 5, 2021.




                                              _________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge




                                                 2
